Citation Nr: 0503400	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-20 252	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and her brother


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service in the United States Navy 
from July 1959 to June 1961, died in July 1990.  The 
appellant is the veteran's widow; she submitted a VA Form 21-
534, Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Widow or Child, in September 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico that denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.

In October 2004, a Travel Board hearing was conducted at the 
RO before the undersigned, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that Travel Board hearing has been associated 
with the claims file.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
RO for action as described below.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  The 
appellant argues that the veteran's congenital arteriovenous 
malformation was not symptomatic at the time of his entry 
into service and that the condition was aggravated by the 
veteran's military service.

The Board notes that, while the case was in appellate status, 
the United States Court of Appeals for Veterans Claims 
(Court) clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

In this regard, the Board notes that records generated by 
military and VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
also notes that, pursuant to the VCAA, VA must obtain 
outstanding federal records, which may well contain 
significant medical findings and conclusions.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§§ 3.157(b)(1), 3.159(c) (2004).

This is a case in which only one page of the veteran's 
service medical records is in evidence; likewise, only one 
page of his service personnel records is in evidence.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of the case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the appellant in 
developing facts pertinent to the claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the veteran's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

The appellant has indicated that the veteran filed a claim 
for VA compensation or pension several years before his 
death.  The National Personnel Records Center (NPRC) has 
notified both the RO and the appellant that NPRC had 
previously sent the requested service medical records to VA 
on February 17, 1983, and that they no longer possessed those 
records.  Documentation in the current 'rebuilt' file 
indicates that the original claims file had been sent to the 
St. Louis RPC on December 5, 1985.  There is no indication 
that the RO apprised NPRC that VA had returned the claims 
file to St. Louis in December 1985.  In any case, the missing 
records were not found, and there is no indication that the 
RO undertook a search for alternative medical records.  
Furthermore, as evidenced by the single service medical 
record and the single service personnel record currently of 
record, the veteran was hospitalized at the United States 
Naval Hospital in Oakland, California from May 10, 1961 to 
May 28, 1961.  Furthermore, this was a psychiatric 
hospitalization related to a prescription drug overdose.  
There is no indication that the RO attempted to obtain these 
inpatient or psychiatric records.  

In addition, the evidence of record indicates that the 
veteran was in receipt of both inpatient and outpatient VA 
medical treatment.  He received outpatient treatment in 1985 
and 1986, including at the Neurology clinic and he was 
admitted for inpatient VA treatment in January 1986.  While 
the VA Medical Center, in June 2002, concluded that no files 
relating to the veteran could be found, the appellant 
subsequently submitted some VA treatment records, dated in 
1983, that she obtained from the New Mexico VA Health Care 
System.  Therefore, it would appear that VA does have 
inpatient and outpatient treatment records that are still 
available.  As such, VA is on notice of records that may be 
probative to the claim.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).

In regard to the veteran's terminal hospital records, the 
appellant supplied the RO with an authorization to get the 
records from the University of New Mexico University Hospital 
where the veteran died.  When University Hospital informed 
the RO that a death certificate was required, there is no 
indication that the RO made any effort to provide one.  
However, the appellant subsequently supplied the RO with some 
of the terminal hospital records.  These records indicate 
that the veteran was hospitalized at the Bernalillo County 
Medical Center from January 21, 1990 to February 2, 1990, and 
thereafter at University of New Mexico Medical Center from 
April 15, 1990 until his death in July 1990.  These discharge 
summaries indicate that the veteran's arterial venous 
malformation (AVM) was first diagnosed via an arteriogram in 
1971, that he underwent embolization in 1980 or 1981, and 
1983, that he had an MRI in November 1989 that showed an 
enlarging AVM, that he underwent an aneurysm resection in 
January 1990, and that he had a history of a bleeding 
tendency.  There is no indication that the RO took any steps 
to attempt to obtain the complete terminal records or any of 
the other private medical treatment records listed above.

In addition, the evidence of record includes an excerpt from 
a medical textbook, CECIL TEXTBOOK OF MEDICINE, that discusses 
hemorrhage from vascular malformations.  The current medical 
evidence of record does not address that information in 
relation to the veteran's fatal exsanguination during 
surgery; nor is there a competent medical opinion of record 
concerning what role, if any, the veteran's history of a 
bleeding tendency played.  Therefore, it should be determined 
if the above-referenced medical records, along with the 
textbook material, would change the VA medical opinion of 
whether the veteran's AVM was aggravated by service.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In view of the above, this matter is REMANDED to the RO for 
the following development actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate her claim and 
of what part of such evidence she should 
obtain and what part the RO will yet 
attempt to obtain on her behalf.  She 
should also be told to provide any 
evidence in her possession that is 
pertinent to her claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2.  The RO should take all appropriate 
steps to secure the service medical and 
personnel records or alternative records 
for the veteran, including any 
disciplinary actions, from NPRC or the VA 
Records Management Center in St. Louis.  
In particular, the RO should seek return 
of service medical records previously 
provided by NPRC in September 1983 that 
were thereafter sent to St. Louis RPC in 
December 1985.  The RO should also take 
all appropriate steps to obtain the 
inpatient and psychiatric records from 
the veteran's stay at the Naval Hospital 
in Oakland, California from May 10th to 
May 28th of 1961.  The appellant should 
be specifically told of the possible 
sources of information or evidence that 
may be helpful to her claim.  Any 
evidence obtained should be associated 
with the claims file.  If there are no 
records, documentation used in making 
that determination should be set forth in 
the claims file.

3.  After obtaining the appropriate 
assistance from the appellant, the RO 
should obtain the veteran's terminal 
hospital records from Bernalillo County 
Medical Center from January 21, 1990 to 
February 2, 1990, and thereafter at 
University of New Mexico Medical Center 
from April 15, 1990 until the veteran's 
death.  In addition, the RO should ask 
those facilities for records from the 
diagnosis of the veteran's arterial 
venous malformation (AVM) via an 
arteriogram in 1971, the embolizations 
performed in 1980 or 1981, and 1983, and 
the MRI of November 1989 that showed an 
enlarging AVM.  All of the records 
obtained should be associated them with 
the claims file.  If records are 
requested and not obtained, the claims 
file should contain documentation as to 
the attempts made.  The appellant and her 
representative should also be notified of 
any negative results and afforded an 
opportunity to obtain the records.

4.  The RO should obtain all available 
medical records associated with the 
veteran's 1985-86 outpatient treatment at 
the VA.  The RO should also obtain the 
complete medical records associated with 
the veteran's inpatient treatment at a VA 
hospital in January 1986, including 
complete clinical and outpatient 
treatment records, notes, consultation 
reports, medications, laboratory tests, 
emergency room reports, psychiatric and 
social work notes, mental health clinic 
records, neurology clinic records, 
Discharge Summaries, Imaging (X-Ray, MRI, 
CT scan), Procedures, Problem List and 
Confirmed Diagnoses.  

5.  After the above-requested development 
is completed, the RO should have the 
claims file reviewed by a pathologist to 
determine whether it is as likely as not 
that the veteran's congenital AVM 
worsened during service beyond natural 
progress of the condition.  The 
pathologist should provide an explanation 
of the natural course of congenital AVMs 
and a discussion of what role, if any, 
the veteran's bleeding tendency played in 
his fatal exsanguination.  The 
pathologist should provide an opinion as 
to whether the veteran's naval service 
exacerbated or aggravated the veteran's 
AVM.  The pathologist should state 
whether it can it be concluded with clear 
and unmistakable certainty that the pre-
existing AVM did not undergo a worsening 
during the veteran's service to a 
permanent degree beyond that which would 
be due to the natural progression of the 
disease.  The pathologist must provide a 
detailed clinical rationale for all 
stated conclusions.

6.  Upon receipt of the VA reviewer's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.

7.  Thereafter, the RO should re-
adjudicate the appellant's claim, with 
consideration of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case. 
The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

